       Case 18-34658 Document 472 Filed in TXSB on 03/24/20 Page 1 of 1




                        UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION                                            ENTERED
                                                                                            03/24/2020
IN RE:                                        §
HOUTEX BUILDERS, LLC, et al                   §      CASE NO: 18-34658
                                              §
415 SHADYWOOD, LLC                            §      CASE NO: 18-34659
                                              §
2203 LOOSCAN LANE, LLC                        §      CASE NO: 18-34660
                                              §      Jointly Administered Order
        Debtor(s)                             §
                                              §      CHAPTER 11

                                          ORDER

Hearings on the following ECF Numbers 342, 455, 459, 462 are continued to at 9:30 a.m. on
April 29, 2020.

SO ORDERED.

       SIGNED: 03/24/2020.


                                              ___________________________________
                                              Jeffrey P. Norman
                                              United States Bankruptcy Judge




1/1
